Citation Nr: 0611652	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder, to include the issue of a rating in excess 
of 30 percent earlier than March 26, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since a supplemental statement of the case was last issued in 
May 2004, pertinent VA outpatient treatment records (covering 
treatment between July and December 2004), a Social Security 
Administration decision, and a letter from the veteran's 
private doctor have been received by the RO.  However, the RO 
has yet to provide the veteran with a second supplemental 
statement of the case covering the additional evidence.  
Generally, where there has been no waiver of RO 
consideration, a supplemental statement of the case is 
required where the agency of original jurisdiction receives 
additional pertinent evidence after the most recent 
supplemental statement of the case is issued and before the 
case is certified to the Board.  See 38 C.F.R. §§ 19.31 
(b)(1), 19.37(a), 20.1304(c). 

Additionally, a notice of a fully favorable decision by the 
Social Security Administration (SSA) was received in October 
2005.  However, efforts have not yet been undertaken to 
obtain the medical records relied upon by the SSA in reaching 
its decision.  As such, a remand is necessary.  See Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derviwski, 
2 Vet. App. 363, 370-82 (1992). 




Accordingly, this case is remanded for the following:  

1.    Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Provide the veteran and his 
representative with a supplemental 
statement of the case regarding his claim 
of entitlement to a rating in excess of 
30 percent for an anxiety disorder.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


